— In an action to recover on a promissory note, the defendant appeals from a judgment of the Supreme Court, Suffolk County (Underwood, J.), dated September 25, 1984, which is in favor of the plaintiff and against him, upon a jury verdict, in the principal sum of $10,000.
Judgment affirmed, with costs.
The plaintiff made out a prima facie case entitling him to the relief demanded in the complaint. The defendant failed to offer any contradictory evidence. Although the defendant was not represented by counsel, it appears that his pro se appearance resulted from his free choice. While he did make some protestation as to the absence of legal representation, he was outspoken, gave testimony during which he failed to make statements which might have supported the affirmative defenses interposed in his answer and cross-examined the plaintiff. It cannot be said, under these circumstances, that the trial court, which had the opportunity to observe the parties, abused its discretion in not directing an adjournment to allow the defendant to procure counsel. This is particularly so in view of the fact that the defendant had discharged his attorney, allegedly, as mentioned at trial, so that counsel could be a witness thereat and without mentioning what he might have testified to. In addition, neither such attorney nor the defendant’s brother, alleged by the defendant to have been a witness to the execution of the note, testified at the trial. Lazer, J. P., Mangano, Brown and Weinstein, JJ., concur.